Exhibit 10.5

 

REVOLVING NOTE

 

$35,000,000                                     
                                        
                                        
                                                     June 17, 2005

 

FOR VALUE RECEIVED, the undersigned, AMERICAN CAPITAL STRATEGIES, LTD., a
Delaware corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of
CITICORP NORTH AMERICA, INC. (“Lender”), at the offices of Wachovia Bank,
National Association, as Administrative Agent for Lenders (“Administrative
Agent”), at its address at 201 South College Street, Charlotte, North Carolina
28288-0608, or at such other place as Administrative Agent may designate from
time to time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of THIRTY FIVE MILLION and NO/100
DOLLARS ($35,000,000) or, if less, the aggregate unpaid amount of all Revolving
Loans made to the undersigned under the “Credit Agreement” (as hereinafter
defined). All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit Agreement dated as of June 17, 2005, by and among Borrower,
Administrative Agent, Lender and the other Persons signatory thereto from time
to time as Lenders (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement and all of the other Credit Documents referred to therein. Reference
is hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Revolving Loan evidenced hereby is made and is to be
repaid. The date and amount of each Revolving Loan made by Lenders to Borrower,
the rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by Administrative Agent on its books;
provided that the failure of Administrative Agent to make any such recordation
shall not affect the obligations of Borrower to make a payment when due of any
amount owing under the Credit Agreement or this Revolving Note in respect of the
Revolving Loans made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

Upon the occurrence and during the continuance of any Event of Default, this
Revolving Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by Borrower to the extent permitted by applicable law), be
declared and immediately shall become, due and payable.



--------------------------------------------------------------------------------

The Borrower agrees, in the event this Revolving Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.

 

Time is of the essence with respect to this Revolving Note.

 

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Revolving Note on the day and
year first written above.

 

AMERICAN CAPITAL STRATEGIES, LTD.,

a Delaware corporation

By:   /s/    John Erickson        

Name:

  John Erickson

Title:

  Executive Vice President & Chief Financial Officer